Citation Nr: 1614114	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  11-13 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Whether there was clear and unmistakable error in the RO's October 1992 rating decision, which denied entitlement to service connection for schizophrenia.

2.  Whether there was clear and unmistakable error in the RO's October 2001 rating decision, which denied reopening of the Veteran's claim for entitlement to service connection for a psychiatric disorder.

3.  Whether the Veteran has submitted new and material evidence to reopen his previously denied claim for entitlement to service connection for a psychiatric disorder.

4.  Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1965 to April 1966.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.


FINDINGS OF FACT

1.  The October 1992 unappealed rating decision, which explicitly denied entitlement to service connection for schizophrenia, did not involve error that would undebatably lead to a different result if such error was corrected, and was supported by the evidence then of record.

2.  The October 2001 unappealed rating decision, which denied reopening of the Veteran's claim for entitlement to service connection for a psychiatric disorder, did not involve error that would undebatably lead to a different result if such error was corrected, and was supported by the evidence then of record.

3.  By a rating decision dated October 1992, the RO originally denied a claim for entitlement to service connection for schizophrenia, and the Veteran did not appeal that determination, nor was any new and material evidence received within the appeal period.

4.  By a rating decision dated October 2001, the RO denied a claim to reopen the issue of entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder, and the Veteran did not appeal that determination, nor was any new and material evidence received within the appeal period.

5.  Evidence added to the record since the October 2001 RO denial, considered in conjunction with the record as a whole, relates to an unestablished fact necessary to substantiate the current claim for service connection for a psychiatric disorder, and raises a reasonable possibility of substantiating the claim.

5.  A psychiatric disorder was not noted upon entry to active service in August 1965.

6.  The evidence does not clearly and unmistakably demonstrate that the Veteran's depression preexisted active duty service.

7.  The Veteran's currently diagnosed depression cannot be reasonably disassociated from his active duty service.


CONCLUSIONS OF LAW

1.  The October 1992 rating decision, which denied entitlement to service connection for schizophrenia, did not contain clear and unmistakable error.  38 U.S.C.A. §§ 5109A, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.105(a) (2015).

2.  The October 2001 rating decision, which denied reopening of the Veteran's claim for entitlement to service connection for a psychiatric disorder, did not contain clear and unmistakable error.  38 U.S.C.A. §§ 5109A, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.105(a) (2015).

3.  The October 1992 rating decision, which denied a claim of entitlement to service connection for schizophrenia, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2015).

4.  The October 2001 rating decision, which denied a claim to reopen the issue of entitlement to service connection for schizophrenia, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2015)

4.  New and material evidence has been received since the October 2001 rating decision denying entitlement to service connection for schizophrenia.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).

5.  The criteria for entitlement to service connection for depression have been met.  38 U.S.C.A. §§ 1110, 1111, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304(b) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Clear and Unmistakable Error (CUE) Claims

VA has several duties to notify and assist a claimant in developing information and evidence necessary to substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  These provisions are not, however, applicable CUE claims.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).

An unappealed RO or Board decision becomes final and binding and is not subject to revision on the same factual basis in the absence of CUE.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).  CUE is a very specific and rare kind of error of fact or law that compels the conclusion, to which reasonable minds could not differ, that the result in the decision in question would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  In other words, a claimant must show that an outcome-determinative error occurred.  Yates v. West, 213 F.3d 1372, 1374 (Fed. Cir. 2000).  

As a threshold matter, a claimant must plead CUE with sufficient particularity.  38 C.F.R. § 20.1404(b) (2015).  In a motion alleging CUE, there must be some degree of specificity as to what the alleged error of fact or law is and, unless it is the kind of error that, if true, would be CUE on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error.  Id; Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

The law is well-settled that CUE is present in a prior determination when: (1) either the correct facts, as they were known at the time, were not before the adjudicator or that the statutory or regulatory provisions extant at that time were incorrectly applied; (2) the error must be undebatable and, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and the law that existed at the time of the prior adjudication in question.  See Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  

In August 1992, the Veteran filed a claim for entitlement to service connection for depression and reported that he experienced convulsions during service.  In an August 1992 statement in support of his claim, he indicated that he was discharged from the military because of depression and convulsions, which he believed were caused by the stress of his active duty service.  In its October 1992 rating decision, the RO framed the Veteran's claim as one for a "mental condition," acknowledged that private medical reports documented that he had current diagnosis of major depression, and concluded that the Veteran's "schizophrenia existed prior to his active military duty and was not chronically aggravated during his brief period of active service."  Notably, during service, the Veteran was diagnosed with "schizophrenic reaction, latent type," not "schizophrenia," as the RO mistakenly characterized it.  Evidence of record at the time of the October 1992 rating decision included the Veteran's service treatment records and private psychiatric and counseling records dated July 1992 to August 1992.

In November 2000, the Veteran filed a claim for a nervous breakdown, posttraumatic stress disorder (PTSD), multiple personality disorder, and depression, alleging that these psychiatric disorders began during service.  He did not submit any additional evidence in support of his claim.  In a July 2001 letter to the Veteran, the RO indicated that the Veteran's previous claim for schizophrenia with major depression was denied in October 1992 and that for VA to reconsider his claim, he was required to submit new and material evidence.  The Veteran did not respond to that letter, and in October 2001, the RO declined to reopen the Veteran's claim for a "psychiatric illness (now to include PTSD)," because he failed to submit new and material evidence.

In January 2010, the Veteran's representative submitted a letter alleging that the October 1992 and October 2001 rating decisions should be revised based on CUE.

The Veteran's representative first argued that the Veteran's original claim for depression was never adjudicated and remained pending because the October 1992 rating decision was "void of any discussion relating to the issue of service connection for depression" and failed to notify the Veteran of the denial of his claim.

The Board finds that the October 1992 rating decision implicitly denied the Veteran's claim for depression and that the issue of entitlement to service connection for depression was adjudicated and is final.

In certain circumstances, pursuant to the implicit denial doctrine, "a claim for benefits will be deemed to have been denied, and thus finally adjudicated, even if [VA] did not expressly address that claim in its decision."  Adams v. Shinseki, 568 F.3d 956, 962-963 (Fed. Cir. 2009).  The implicit denial doctrine applies where one claim for benefits is explicitly adjudicated but a related pending claim is not specifically addressed and the claimant is sufficiently put on notice that the related pending claim had been implicitly denied where, in explicitly adjudicating the former claim, VA demonstrated that it considered evidence pertinent to the later, related, but not explicitly adjudicated claim.  See id., at 963-65; Munro v. Shinseki, 616 F.3d 1293, 1299-1300 (2010).  They key inquiry in applying the implicit denial doctrine is whether it would be clear to a reasonable person that VA's actions, which expressly referred to one claim, were intended to dispose of others as well.  Id.

There are four factors to consider in determining whether a claim was implicitly denied: (1) the relatedness of the claims, (2) whether the adjudication alluded to the pending claim in such a way that it could reasonably be inferred that the prior claim was denied, (3) the timing of the claims, and (4) whether the claimant was represented.  Cogburn v. Shinseki, 24 Vet. App. 205, 212-14 (2010).

The first factor, the relatedness of the claims, means that the claim explicitly denied and the claim potentially implicitly denied were sufficiently related such that the claimant would receive notice that both claims had been denied when only one was discussed.  Cogburn, 24 Vet. App. at 212.  When explaining the relatedness factor, the Court indicated that it is important to note whether the claimant is seeking benefits for a generalized set of symptoms, a specifically diagnosed disorder, or two (or more) specifically diagnosed disorders that are closely related.  Id.  Here, the claim explicitly denied, schizophrenia, is closely related to the claim potentially implicitly denied, depression, as they are both psychiatric disorders.  Further, the fact that that the Veteran claimed depression and convulsions as the reason he believed he was discharged from the military when, in fact, the discharging diagnosis was schizophrenic reaction, latent type, evidences that he was seeking benefits for a generalized set of psychiatric symptoms.

The October 1992 rating decision framed the issue as one for service connection for a "mental condition," implying the RO was considering all psychiatric disorders.  Although the RO specifically determined that the Veteran had schizophrenia that existed prior to service and was not aggravated by service, the RO included a discussion of the Veteran's depression.  The Board finds this weighs in favor of the second implicit denial doctrine factor because the RO alluded to the pending claim in such a way that it could reasonably be inferred that the prior claim was denied.  As mentioned previously, the Veteran filed a statement along with his original August 1992 claim alleging he was discharged from the military for depression and convulsions and that he felt he was entitled to service connection for these disorders.  This demonstrates that the Veteran understood he was filing a claim for the psychiatric disorder which caused him to be discharged from the military; he believed he was discharged due to depression and convulsions, when in fact, the medical evidence of record demonstrates he was discharged due to a diagnosis of schizophrenic reaction, latent type.  Based on the relatedness of the claims and the RO's discussion of the evidence of depression in its October 1992 rating decision, a reasonable veteran would have understood that his claim for any "mental condition," as the RO phrased it in the October 1992 decision, to include depression, was being denied at the same time schizophrenia was denied.  See Adams, 568 F.3d at 963-65; Munro, 616 F.3d at 1299-1300.

Also "highly significant" to an implicit denial doctrine analysis is the timing of the claims.  Cogburn, 24 Vet. App. at 213.  The central inquiry is whether the claims were filed simultaneously or separately over the course of months or years; the timing factor supports an implicit denial when the claims are filed simultaneously.  Id. at 216-17.  In the case at hand, the Veteran only filed one claim, for depression and convulsions; the explicitly denied claim for schizophrenia was not specifically claimed by the Veteran, however, the Veteran's August 1992 statement indicated he was filing a claim for the mental disorder which caused him to be discharged from the military.  Accordingly, the Board finds the Veteran essentially raised a claim for schizophrenia when he filed his claim for depression and convulsions and that the claims were raised simultaneously.  As such, the timing in this case weighs in favor of a finding that the Veteran's claim for depression was implicitly denied in the October 1992 rating decision.

The fourth factor, whether the Veteran was represented by an attorney, weighs against a finding that the Veteran's claim for depression was implicitly denied as the Veteran was represented by Disabled American Veterans (DAV) at the time of the October 1992 denial.  Representation by counsel tends to weigh against a claimant, while proceeding pro se or being represented by a Veterans Service Organization (VSO), such as DAV, tends to weigh in the claimant's favor; VA is required to read filings liberally when a claimant is either pro se or represented by a VSO.  See Cogburn, 24 Vet. App. at 217.

Even accounting for representation by a VSO at the time of the August 1992 claim and October 1992 rating decision, and reading the filings liberally, the Board finds that the aggregate consideration of the first three Cogburn factors weigh heavily in favor of a finding that the October 1992 rating decision implicitly denied a claim of entitlement to service connection for depression.

The Veteran's representative has also alleged that it was CUE for the RO to deny reopening of the Veteran's claim in its October 2001 decision, presumably because the representative felt that the original claim for depression was not final and remained pending, and therefore, there was no requirement that new and material evidence be submitted.

The Veteran did not file a timely notice of disagreement or otherwise express disagreement with the October 1992 rating decision, nor did he submit new and material evidence within the appeal period, and the October 1992 rating decision became final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (1992).  As such, at the time of the October 2001 decision, there was no pending unadjudicated claim seeking entitlement to service connection for depression from October 1992.  In this regard, the RO correctly applied the law and denied reopening of the Veteran's claim for a psychiatric disorder, to include depression, in its October 2001 rating decision because the Veteran failed to submit new and material evidence to reopen his claim.  See 38 U.S.C.A. § 7105(c) (West 1991); see also 38 C.F.R. § 3.156(a) (2001).

The Veteran's representative has also argued that the RO did not provide a sufficient discussion of the reasons for the denial of the Veteran's claim for depression in its October 1992 and October 2001 rating decisions.  Contrary to those assertions, the October 1992 rating decision considered the evidence of record at that time, including the Veteran's service treatment records and private treatment records, and the RO's decision was the result of a review of the evidence of record and a determination after weighing that evidence that there was no basis to grant service connection.  Disagreement with the way facts were weighed or evaluated cannot constitute CUE.  Russell, 3 Vet. App. at 313-14.  The argument that the RO failed to provide reasons for its denial of depression in its October 2001 rating decision also fails because, as explained earlier, the October 1992 rating decision, which implicitly denied depression, was final.  The law at the time of the October 2001 rating decision, and the law as it stands today, requires a claimant to submit new and material evidence before VA may reopen a finally adjudicated claim and consider it on the merits.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) (2001).  The fact that the October 2001 rating decision administratively denied the Veteran's claim because he failed to submit new and material evidence, and declined to address the merits of his claim, does not constitute an error of law and is not CUE.  Id.; see also Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996) (holding that a determination as to whether new and material evidence has been received must first be made before a claim can be reajudicated on the merits).

Finally, the Veteran's representative has argued that the October 1992 rating decision finding that schizophrenia existed prior to service and was not aggravated by service constituted CUE because there was no clear and unmistakable evidence to rebut the presumption of soundness and demonstrate that schizophrenia existed prior to the Veteran's service.

The Board observes, for the sake of clarity only, that the terms "clear and unmistakable evidence" and "clear and unmistakable error" represent two fundamentally different ideas.  Despite the fact that "clear and unmistakable" describes both nouns, the concepts of "evidence" and "error," as used in this context, are separate and distinct.  "Clear and unmistakable evidence" describes the burden of proof, at a fact-finding level, necessary to overcome a presumption, such as the presumption of soundness.  "Clear and unmistakable error," on the other hand, describes the legal test employed in reviewing a previous decision.  Put another way, "clear and unmistakable evidence" describes the persuasiveness of evidence, while "clear and unmistakable error" requires that error must appear undebatably.

The governing law at the time of the October 1992 rating decision, and as it stands today, was that a Veteran is presumed sound upon entry to service when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) (1992).  The Veteran's entrance examination was normal and he was presumed sound upon entry to service.  His service treatment records contain a discharging diagnosis of schizophrenic reaction, latent, which was made by the military doctors who also determined that this psychiatric disorder existed prior to military service and was not aggravated by service.  Additional medical evidence available at the time of the October 1992 rating decision also supports that conclusion.  The Board finds the RO's October 1992 findings are consistent with the facts known at the time and that the RO appropriately relied on the medical judgment of the physicians who examined the Veteran during service.  At the time of the October 1992 decision, none of the evidence of record demonstrated a nexus between the Veteran's service and any diagnosed psychiatric disorder.  As such, the medical evidence of record available at the time of the October 1992 rating decision fully supports the RO's conclusion, and CUE is not shown on this basis.  See Russell, 3 Vet. App. at 313-14 (holding that mere disagreement with how the RO weighed and evaluated the facts does not constitute CUE).  Although the Veteran submitted a January 2010 letter from a medical professional with his CUE claim saying that schizophrenia was misdiagnosed in service, this is irrelevant because later evidence of a misdiagnosis does not form the basis for CUE.  See Henry v. Derwinski, 3 Vet. App. 88, 92 (1992).  Finally, the Board wishes to acknowledge VA is not required to use statutory language or "terms of art" such as "clear and unmistakable evidence" when rebutting the presumptions of soundness and aggravation.  See Jennings v. Mansfield, 509 F.3d 1362, 1366 (2007).  The RO appropriately determined that the evidence of record was sufficient to rebut the presumption soundness, even if the RO did not use the statutory language in explaining so in its decision.

In sum, the Board finds that the Veteran has not established that the correct facts, as known at the time of the October 1992 and October 2001 rating decisions were not before the RO and has not shown any incorrect application of law.  Thus, the Board finds there was no CUE in the October 1992 and October 2001 rating decisions.  In rendering these decisions, the Board observes that the doctrine of reasonable doubt is not applicable with regard to CUE claims.  Andrews v. Principi, 18 Vet. App. 177, 186 (2004).


New and Material Evidence Claim

The RO treated the Veteran's January 2010 claim as not only one for clear and unmistakable error, but also as a claim to reopen the issue of entitlement to service connection for a psychiatric disorder.  The RO did so because the Veteran's representative submitted a January 2010 private psychiatric report along with the claim.  In June 2010, the RO reopened the issue of entitlement to service connection for a psychiatric disorder and denied his claim on the merits.

The RO originally denied the Veteran's claim for service connection for schizophrenia in a rating decision dated October 1992.  The Veteran did not appeal that decision, and no new and material evidence was submitted within the appeal period.  Therefore, that decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103.  Thereafter, The RO denied the Veteran's claim to reopen the issue of entitlement to service connection for schizophrenia in a rating decision dated October 2001.  The Veteran did not appeal that decision, and no new and material evidence was submitted within the appeal period.  Therefore, that decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103.  

VA may reopen and review a claim, which was previously denied in a final decision, if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Board must first determine whether new and material evidence has been presented before it can reopen a claim to readjudicate an issue on its merits.  The issue of reopening a claim goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  The Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered, regardless of the RO's action.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the October 1992 rating decision, which denied entitlement to service connection for schizophrenia, the evidence of record included the Veteran's service treatment records and private psychiatric and counseling records dated July 1992 to August 1992.  The RO found that new and material evidence to reopen the issue of entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder had not been submitted.

New evidence added to the record since the October 2001 rating decision consists of, in pertinent part, a January 2010 private psychological report opining that the Veteran's experiences during services contributed to his depression and a March 2010 VA examination and report wherein the examiner found the Veteran's depression preexisted his active duty service and was aggravated by service.

The Board finds this evidence constitutes new evidence.  It is not cumulative or redundant of the evidence of record at the time of the October 1992 final denial of the claim sought to be reopened and has not previously been before VA agency decision makers.

The Board also finds this new evidence is material.  The Veteran's claim was previously denied because the evidence did not demonstrate that his military service caused or aggravated a psychiatric disorder, and the newly submitted evidence raises the possibility of a nexus.  Therefore, the Board finds this newly submitted evidence raises a reasonably possibility of substantiating the claim on appeal, and the claim is reopened.  See Shade, 24 Vet. App. at 118.


Service Connection for Depression

The Veteran has alleged that his depression was caused or aggravated by an incident in service where a superior challenged him to a fight in front of other soldiers in order to "make an example" out of him.  He has contended that he was performing very well in the military up until that incident.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Only such conditions as are recorded in examination reports are to be considered as noted.  Id.  When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry and the presumption of soundness arises.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  The burden then shifts to VA to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability both preexisted and was not aggravated by service.  Id.

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (explaining that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence").  It is an "onerous" evidentiary standard, requiring that the pre-existence of a condition and the non-aggravation result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131 (2003), citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

The Veteran's August 1965 entrance examination report listed his psychiatric status as normal, and therefore, he is entitled to the presumption of soundness on entry.  38 U.S.C.A. § 1111.  Based on a thorough review of the competent and persuasive evidence of record, the Board finds the evidence does not reflect that the Veteran's depression clearly and unmistakably preexisted service.  Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

March 1966 service treatment records reflect that the Veteran's father was an alcoholic who physically abused the Veteran and his siblings during childhood.  The Veteran joined the military shortly after high school in order to get away from the difficult situation at home and to earn more money to help with the rearing of his siblings.  After high school and prior to military service, the Veteran reported he spent six weeks in a psychiatric hospital for what he described as a "nervous breakdown."  His memory of that hospitalization was "quite vague," although he remembered feeling "very nervous and upset."

A July 1992 counseling report from P. S., M.S., reflects that the Veteran reported he had been depressed since fifth grade and was hospitalized twice in high school, once following a suicide attempt and another time for shaking, which the Veteran defined as "convulsions," and which he attributed to his "over-achieving nature."  A May 1993 psychiatric evaluation with J. J., M.D. noted the Veteran felt depressed on and off his entire life and Dr. J. J. found the Veteran presented with "what appear[ed] to be nearly overwhelming psychiatric problems with a long, long history of depression since about age five" and that his family life was "severely disrupted."

A January 2010 private psychological report from T. E., Ph.D. reflects the Veteran "no doubt has suffered from severe and chronic depression," and that "from the information we can piece together his military experience certainly contributed to this condition."  Dr. T. E. reported that the Veteran constantly struggled with feelings of failure and being a traitor due to being discharged from the military, which "add[ed] to the struggles he [] had dealing with his family of origin issues."  The Veteran denied ever being psychiatrically hospitalized prior to admission to the military and acknowledged that he was hospitalized in high school due to malnutrition related to maintaining too low a weight for wrestling as well as severe neglect by his parents, which may have been mistaken for psychiatric hospitalizations.  Dr. T. E. reported the Veteran carried diagnoses of major depression, recurrent, severe and dysthymic disorder and acknowledged that the Veteran's "extremely abusive family background . . . certainly contribute[d] to his depression," and stated the Veteran was performing well in the military until he was challenged to a fight by a superior officer.

At a March 2010 VA psychiatric examination, the Veteran reported he was an overachiever in high school and in an attempt to maintain a low weight for wrestling, he often did not eat much.  He recalled he was first hospitalized during high school because he became dehydrated and disoriented and denied his hospitalization had anything to do with suicidal ideation or mood, but acknowledged he was unclear about the events at that time.  The Veteran indicated he joined the military in an attempt to find a home and that he immediately felt he found a family and home in service and hoped to make the military a career.  The Veteran reported doing very well in the military until one of his superiors challenged him to a fight and beat him with his fists; the Veteran reports not defending himself as one of the biggest mistakes in his life.  After that, the Veteran said he no longer considered the military "home" and no longer felt it was a safe place to be; he stated this occurred approximately a week prior to his in-service hospitalization.  The examiner diagnosed major depressive disorder, recurrent, severe; dysthymia; and depressive personality disorder and indicated that the Veteran "appeared" to suffer from symptoms of depression prior to the military, but that his adjustment to life was satisfactory enough that he was able to enlist in the military and do well initially.  The examiner opined that the beating from a superior officer exacerbated the Veteran's depression because he lost his life long dream of being in the military, where he thought he had a chance to do well in life, and that the severity of the Veteran's depression was caused by that incident in service.

While the evidence of record certainly weighs in favor of a finding that the Veteran's depression existed prior to active duty service, the evidence is somewhat conflicting and does not clearly and unmistakably demonstrate that the Veteran had a diagnosis of depression which existed prior to service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Multiple examiners acknowledge that the Veteran's depression "appeared" to preexist his military service or that it "appeared" to have existed for a long time, however, no examiner has conclusively stated that the Veteran's depression existed prior to service.  Absent "undebatable" evidence that the Veteran's depression preexisted service, the presumption of soundness cannot be rebutted.  See Cotant, 17 Vet. App. at 131.

The Veteran is competent to report how he felt prior to service, however, his statements are not competent evidence to determine that he had a diagnosis of depression prior to service, as he has not shown he has the requisite medical education, training, or experience to make this determination.  See 38 C.F.R. § 3.159(a); see also Barr v. Nicholson, 21 Vet. App. 303.  Further, the Veteran acknowledged during service in March 1966 and again in March 2010 that his recollection surrounding the events of his hospitalization prior to service was vague or unclear.  Although the Veteran's statements as documented in various mental health treatment reports strongly weigh in favor of a finding his depression existed prior to service, those statements do not clearly and unmistakably establish that his depression was preexisting.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

The Board also finds that the probative evidence of record demonstrates that the Veteran's diagnosed depression cannot be reasonably disassociated from his active duty service.  The January 2010 private examiner, Dr. T. E., found that the Veteran's active duty service "certainly contributed" to his depression and the March 2010 VA examiner also found the Veteran's depression was exacerbated by service and both examiners provided adequate rationale for their conclusions.  Although both examiners concluded that the Veteran's military service aggravated his preexisting depression, the Board has determined, by the clear and unmistakable evidence standard, that it did not preexist service, and therefore, this claim has become one of direct service connection.  The preponderance of the evidence weighs in favor of a finding that the Veteran's depression is related to his active duty service and service connection is warranted.  38 U.S.C.A. §§ 1101, 5107(b).



ORDER

The October 1992 rating decision, which denied entitlement to service connection for schizophrenia, did not contain clear and unmistakable error, and the appeal on this basis is denied.  

The October 2001 rating decision, which denied reopening of the Veteran's claim for entitlement to service connection for a psychiatric disorder, did not contain clear and unmistakable error, and the appeal on this basis is denied.  

New and material evidence having been received, the claim of entitlement to service connection for a psychiatric disorder is reopened.

Service connection for depression is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


